___________

                                    No. 96-2317
                                    ___________

Famie Gaye,                                *
                                           *
              Appellant,                   *
                                           *
     v,                                    *
                                           *
First Commercial Corporation,              *
doing business as First                    *
Commercial Bank; Roy Seiguist,             *
doing business as Pike Station,            * Appeal from the United States
formerly doing business as Ron's *        District Court for the
Auto; Luise Armstrong, in her              * Eastern District of Arkansas.
official capacity; Honorable               *
Joel Cole, in his official                 *         [UNPUBLISHED]
capacity; the City of North                *
Little Rock,                               *
                                           *
              Appellees,                   *
                                           *
David Gill,                                *
                                           *
              Defendant.                   *

                                    ___________

                       Submitted:   December 23, 1996

                           Filed:   January 3, 1997
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Famie Gaye appeals from the district court's1 adverse grant of
summary judgment in her 42 U.S.C. § 1983 action.               The district court
properly   concluded    Gaye   failed   to   show   a   violation   of   her   federal
constitutional rights, and properly exercised its discretion in declining
supplemental jurisdiction over her state




     1
     The HONORABLE WILLIAM R. WILSON, JR., United States District
Judge for the Eastern District of Arkansas.
law claims.    Accordingly, the judgment of the district court is affirmed.
See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-